Citation Nr: 1212402	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  02-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an award of special monthly pension (SMP) based on a need for aid and attendance.  

(The issue of whether a July 22, 2008, decision of the Board of Veterans' Appeals (Board), denying service connection claims for the residuals of a laceration of the scalp and posttraumatic stress disorder, should be revised or reversed on the grounds of clear and unmistakable error is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1952 to September 1957 and from June 1958 until December 1958, with periods of Army National Guard service.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  

In this case, the May 2002 rating action denied the Veteran's claim for SMP.  Prior to any appellate review, an April 2007 RO determination granted entitlement to SMP based on housebound status and, as to most accurately reflect the benefits sought on appeal, the Board recharacterized the Veteran's claim as seeking the greater benefit of SMP based on a need for aid and attendance. In a September 2009 decision, the Board denied entitlement to SMP based on a need for aid and attendance.  

The Veteran appealed this determination to the Court of Appeals for Veterans Claims (Court); and an August 2011 Order of the Court granted the parties' Joint Motion for Remand (JMR), which in pertinent part vacated the aforementioned Board decision and returned the matter to the Board for compliance with the JMR.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the August 2011 JMR, the parties agreed that VA had not adequately complied with the July 2008 Board remand instructions related to the Veteran's claim seeking entitlement to SMP based on the need for aid and attendance.  Specifically, the parties concurred that, although the remand instructed the RO to undertake necessary efforts to obtain records related to the Veteran's eye treatment, the record did not reflect adequate compliance with this directive.  Thus, the Board has no discretion and must remand this matter for compliance with the Court's August 2011 Order granting the parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Additionally, the Board finds that, in light of the number of relevant records that are likely outstanding at this time, VA must afford the Veteran a contemporaneous VA examination, with respect to his claim seeking SMP based on the need for aid and attendance.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also 38 C.F.R. § 3.352; Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he indicate the dates and locations, if any, where he received VA and/or private treatment, hospitalization or examination.  This must specifically include eye related treatment records generated by private physician L. Santiago, M.D. and the private Centro Quirugico de la Montana facility.  Then the RO should take appropriate steps to attempt to obtain any identified records, presently not associated with the claims folder, utilizing the provided information.  All development efforts should be in writing and associated with the claims folder.

2.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA aid and attendance examination.  The claims folder must be made available and reviewed by the examiner.  The examiner should record the full history of the Veteran's respective conditions, including his account of symptomatology and onset.

Each of the Veteran's nonservice-connected disabilities should be evaluated, and the examiner is asked to describe the nature of the Veteran's disabilities and the effect of his disabilities on his ability to perform functions of daily living.  Then, the examiner must respond to the specific questions of an aid and attendance examination, specifically commenting on whether the Veteran:

(a) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less;

(b) is unable to dress or undress himself, or to keep himself ordinarily clean and presentable;

(c) requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(d) is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and

(e) has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination report.  

3.  Then, upon ensuring all of the aforementioned development is in English, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

